Title: To Thomas Jefferson from Robert Lawson, 31 May 1802
From: Lawson, Robert
To: Jefferson, Thomas


            Dear Sir,[Richm]ond May 31st. 180[2]
            I had the honor of receiving your very friendly and sympathetic Letter of the 22nd. of June last;—and moreover diriv’d essential benefit from the fifty dollars plac’d by your benevolence, in the hands of Major Duval for my use. For which be pleas’d, Sir, to accept the only Tribute in my Power to tender,—my cordial and gratefull thanks. At that time I was severely attack’d with the flux; and which, with short intervals of abatement, continued to afflict me until late in the month of November. I have not in time been out of the House, where I have been upwards of twelve months, since I came to it.
            I had calculated upon my eldest Son coming in to assist [me] in returning to Kentucky but by Letters rec[eived fro]m my Family, dated […] of last month, I […] others of the same Avocation, engag’d in carrying on considerable buildings in Nashville in Tenesse, in the Stone mason line, which without a departure from his engagements, renders his coming in impracticable. A Person who is carefull; who well knows my unhappy state of decripitude, and who has drove a waggon from this City to Lexington in Kentucky and back;—offers to furnish two good Horses, and in a light Stage waggon to be furnish’d, to carry me out for £60
            My Friends to whom the Proposition has been communicated think it not unreasonable; and well knowing my ardent desire to get back to my Children, will do all in [their] power to accomplish it. But, Sir, to raise £60. purchase [a] Stage, with a necessary Sum to defray Expences in travelling by a few, comparatively speaking, who have contributed w[ith] a liberal hand to m[…] me here for upwards of twel[ve] mon[ths]
          